Citation Nr: 1024479	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  03-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include an anxiety disorder with phobias and depression 
and post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from December 1990 to 
August 1991.  He served in the Southwest Asia Theater of 
operations during the Persian Gulf War. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
wherein the RO denied service connection for PTSD.  

In November 2005, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans' Law Judge.  A copy 
of the hearing transcript has been associated with the claims 
file.  During the hearing, the Veteran testified that he was 
expanding his claim to include entitlement to service 
connection for a psychiatric disorder, to include an anxiety 
disorder with phobias and depression and PTSD.  The Board 
remanded the case in February 2006 and again in March 2009.  


FINDINGS OF FACT

According to a copy of the death certificate, the appellant 
died in November 2009 before the Board promulgated a final 
decision on his appeal of the RO denial of his claim for 
service connection for a psychiatric disorder, to include an 
anxiety disorder with phobias and depression and PTSD.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board does not have 
appellate jurisdiction to review his appeal.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board received a copy of the death certificate that shows 
that the Veteran died in November 2009.  

As a matter of law, a claim does not survive the death of the 
claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302. 

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


